FILED
                             NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTIANH OLUBUNMI SUTTON,                      No.     14-73472

               Petitioner,                       Agency No. A095-701-670

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Christianh Olubunmi Sutton, a native and citizen of the United Kingdom,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) order denying her

application under 8 U.S.C. § 1186a(c)(4)(B) for waiver of the joint filing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
requirement to remove the conditional basis of her lawful permanent resident

status. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s denial of a waiver under 8 U.S.C. § 1186a(c)(4)(B), Damon

v. Ashcroft, 360 F.3d 1084, 1088 (9th Cir. 2004), as well as the agency’s adverse

credibility determinations, Oropeza-Wong v. Gonzales, 406 F.3d 1135,1147-48

(9th Cir. 2005). We deny in part and grant in part the petition for review.

      Substantial evidence supports the agency’s denial of Sutton’s application for

a waiver under 8 U.S.C. § 1186a(c)(4)(B), where the record does not compel

reversal of the agency’s determination that petitioner failed to establish, through

credible testimony or documentary evidence, that her marriage was entered into in

good faith. See id. at 1148 (adverse credibility determination “based on specific,

cogent reasons” upheld (citation, quotation marks and alterations omitted)); 8

U.S.C. § 1186a(c)(4) (to establish eligibility for this waiver, the alien must

demonstrate that the qualifying marriage was entered into in good faith by the alien

spouse).

      Contrary to Sutton’s contention, her explanations for certain inconsistencies

in the record do not compel reversal of the agency’s determinations. See Lata v

INS, 204 F.3d 1241, 1245 (9th Cir. 2000) (alien’s explanation for discrepancy in




                                           2                                     14-73472
evidence, even if plausible, did not compel reversal of adverse credibility

determination).

      Sutton’s contention that the IJ based his determinations on impermissible

factors is not supported by the record.

      Sutton’s contention that the agency failed to allow her the opportunity to

seek a second waiver under 8 U.S.C. § 1186(c)(4) is without merit, where she

failed to file any request to the agency for a continuance or stay of proceedings for

that purpose.

      The BIA failed to address Sutton’s contention that her former attorney

provided ineffective assistance of counsel by failing to pursue a hardship waiver.

We remand for the BIA to address this claim. See Sagaydak v. Gonzales, 405 F.3d

1035, 1040 (9th Cir. 2005) (“IJs and the BIA are not free to ignore arguments

raised by a petitioner”).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    14-73472